PER CURIAM:
Joseph Kevin Conlon appeals the district court’s order granting summary judgment to Defendant in this tort action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Conlon v. K-Mart Corp., No. CA-01-958-A (E.D. Va. filed Sept. 28, 2004 & entered Sept. 29, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED